MEMORANDUM OPINION
                                            No. 04-11-00153-CV

                                            IN RE Alan URESTI

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: March 16, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 24, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                      PER CURIAM




1
  This proceeding arises out of Cause No. 2006-CI-09548, styled In the Interest of J.A.U., pending in the 288th
Judicial District Court, Bexar County, Texas, the Honorable Sol Casseb, III presiding. However, relator lists as
respondents both Judge Sol Casseb, III and Judge Peter Sakai, presiding judge of the 225th Judicial District Court,
Bexar County, Texas.